Exhibit 10.2

 

August 15, 2017                             

 

Capitol Investment Corp. IV

509 7th Street, N.W.

Washington, D.C. 20004

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

 

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Re:      Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Capitol
Investment Corp. IV, a Cayman Islands exempted company (the “Company”), and
Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and J.P. Morgan
Securities LLC as representatives (collectively, the “Representatives”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one Class A ordinary share of the Company, par
value $0.0001 per share (the “Class A Ordinary Shares”), and one-third of one
redeemable warrant, each whole warrant exercisable for one Class A Ordinary
Share (each, a “Warrant”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

 



 

 

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, each of the undersigned will vote all shares beneficially owned by
him or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2. In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be amended from time to
time (“Charter”), each of the undersigned will, as promptly as possible, (i)
cease all operations except for the purpose of winding up, (ii) as promptly as
reasonably possible, but not more than 10 business days thereafter, redeem the
IPO Shares, at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the Trust
Account not previously released to the Company, divided by the number of then
outstanding IPO Shares, which redemption will completely extinguish public
shareholders’ rights as shareholders (including the right to receive further
liquidation distributions, if any), and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Company’s board of directors, dissolve and liquidate,
subject in the cases of clauses (ii) and (iii) to the Company’s obligations
under Cayman Islands law to provide for claims of creditors and other
requirements of applicable law. Each of the undersigned hereby waives any and
all right, title, interest or claim of any kind in or to any distribution of the
Trust Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Founders’ Shares owned by the undersigned
(“Claim”). However, if any of the undersigned have acquired IPO Shares in or
after the IPO, they will be entitled to liquidating distributions from the Trust
Account with respect to such IPO Shares in the event that the Company fails to
consummate a Business Combination within the time period set forth in the
Company’s Charter. In connection with any distribution from the Trust Account to
holders of IPO Shares, L. Dyson Dryden agrees that they will be liable to the
Company if and to the extent any claims by a third party (other than the
Company’s independent public accountants) for services rendered or products sold
to the Company, or a prospective target business with which the Company has
entered into a written letter of intent, confidentiality or other similar
agreement or business combination agreement, reduce the amount of funds in the
Trust Account to below the lesser of (i) $10.00 per public share and (ii) the
actual amount per public share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.00 per share due to
reductions in the value of the assets in the Trust Account, less taxes payable;
provided that such liability will not apply to any claims by a third party or
prospective target business who executed a waiver of any and all rights to the
monies held in the Trust Account (whether or not such waiver is enforceable) nor
will it apply to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended (the “Securities Act”). Each of the
undersigned acknowledges and agrees that there will be no distribution from the
Trust Account with respect to any warrants, all rights of which will terminate
on the Company’s liquidation.

 

3. Each of the undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with any Insiders of the Company or their affiliates, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another valuation or appraisal firm that regularly
renders fairness opinions on the type of target business the Company is seeking
to acquire that such Business Combination is fair to the Company’s unaffiliated
shareholders from a financial point of view.

 



 2 

 

 

4. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in order
to effectuate, the consummation of the Business Combination; provided that the
Company shall be allowed to make the payments set forth in the Registration
Statement under the caption “Prospectus Summary – The Offering – Limited
payments to insiders.”

 

5. (a) The undersigned agrees that the Founder’ Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement) until the earlier to occur of: (1) one year after the
consummation of a Business Combination and (2) the date following the completion
of the Company’s initial Business Combination on which the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of its shareholders having the right to exchange their ordinary shares for
cash, securities or other property. Notwithstanding the foregoing, if the
closing price of the Company’s Class A ordinary shares equals or exceeds $12.00
per share (as adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination, the founder shares will be released from the lockup.

 

(b) The undersigned will not, without the prior written consent of Citigroup
Global Markets Inc. pursuant to the Underwriting Agreement, offer, sell,
contract to sell, pledge, hedge or otherwise dispose of (or enter into any
transaction that is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, ordinary shares, Warrants of the Company or
any securities convertible into, or exercisable, or exchangeable for, ordinary
shares or publicly announce an intention to effect any such transaction, for a
period of 180 days after the date of the Underwriting Agreement.

 

(c) The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Placement Warrants will be subject to the
transfer restrictions described in the Private Placement Warrants Purchase
Agreement relating to the undersigned’s Private Placement Warrants.

 

(d) The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founders’ Shares or Private Placement
Warrants are required to contribute back to the capital of the Company a portion
of any such securities to be cancelled by the Company or transfer any such
securities to third parties, the undersigned will contribute back to the capital
of the Company or transfer to such third parties, at no cost, a proportionate
number of Founders’ Shares or Private Placement Warrants, as applicable, pro
rata with the other holders of Founders’ Shares or Private Placement Warrants,
as applicable.

 



 3 

 

 

6. (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (net of amounts
previously disbursed to management for working capital purposes and excluding
the amount of deferred underwriting discounts held in trust), subject to any
pre-existing fiduciary or contractual obligations the undersigned might have.

 

(b) The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach of the obligations under paragraph 6(a) herein, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 

7. L. Dyson Dryden agrees to be the President and Chief Financial Officer of the
Company until the earlier of the consummation by the Company of a Business
Combination or the liquidation of the Company. Mr. Dryden’s biographical
information previously furnished to the Company and the Representatives is true
and accurate in all respects, does not omit any material information with
respect to the undersigned’s background and contains all of the information
required to be disclosed pursuant to Item 401 of Regulation S-K, promulgated
under the Securities Act. Mr. Dryden’s FINRA Questionnaire previously furnished
to the Company and the Representatives is true and accurate in all respects. Mr.
Dryden represents and warrants that:

 

(a)he is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

 

(c)he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

 

8. Each of the undersigned has full right and power, without violating any
agreement by which he or it is bound, to enter into this letter agreement and
with respect to Mr. Dryden, to serve as President and Chief Financial Officer.

 



 4 

 

 

9. Each of the undersigned hereby waives any right to exercise conversion rights
with respect to any of the Company’s ordinary shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the
Founders’ Shares or IPO Shares, and each agrees not to seek conversion with
respect to such shares (or sell such shares to the Company in any tender offer)
in connection with any vote to approve a Business Combination.

 

10. Each of the undersigned hereby agrees to not propose, or vote in favor of,
an amendment to Article 49.4 of the Company’s Charter prior to the consummation
of a Business Combination unless the Company provides public shareholders with
the opportunity to convert their ordinary shares upon such approval in
accordance with such Article 49.4 thereof.

 

11. In the event that the Company does not consummate a Business Combination and
must liquidate and its remaining net assets are insufficient to complete such
liquidation, Mr. Dryden agrees to advance such funds necessary to complete such
liquidation and agrees not to seek repayment for such expenses.

 

12. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. Each of the undersigned hereby (i)
agrees that any action, proceeding or claim against him arising out of or
relating in any way to this letter agreement (a “Proceeding”) shall be brought
and enforced in the courts of the State of New York of the United States of
America for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

 

13. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founders’ Shares” shall mean all of the
Class B Ordinary Shares of the Company acquired by an Insider prior to the IPO;
(iv) “IPO Shares” shall mean the Class A Ordinary Shares issued in the Company’s
IPO; (v) “Private Placement Warrants” shall mean the warrants that are being
sold privately by the Company simultaneously with the consummation of the IPO;
(vi) “Trust Account” shall mean the trust account into which a portion of the
net proceeds of the Company’s IPO will be deposited; and (vii) “Registration
Statement” means the Company’s registration statement on Form S-1 (SEC File No.
333-219146) filed with the Securities and Exchange Commission.

 

14. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 



 5 

 

 

15. Each of the undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO. Nothing contained herein shall be
deemed to render the Underwriters a representative of, or a fiduciary with
respect to, the Company, its shareholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

 

16. This letter agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This letter
agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination.

 

[Signature Page Follows]



 



 6 

 

 

    L. Dyson Dryden     Print Name of Insider           /s/ L. Dyson Dryden    
Signature           Capitol Acquisition Founder IV LLC     Print Name of Insider
        By: L. Dyson Dryden, Member           /s/ L. Dyson Dryden     Signature
          Acknowledged and Agreed:           Capitol Investment Corp. IV        
By: /s/ Alfheidur H. Saemundsson     Name: Alfheidur H. Saemundsson     Title:
Executive Vice President of
Corporate Development

 

 

7

 

